                            Case 5:18-cr-00258-EJD Document 442-8 Filed 07/10/20 Page 1 of 3
                                                                          - 1 of 3 -
 FD-302 (Rev. 5-8-10)

                                                   FEDERAL BUREAU OF INVESTIGATION




                                                                                                                           Date of entry       03/30/2020


                                                      PATIENT MEDICAL INFORMATION
This document contains patient medical information protected under the Privacy Act or the
Health Insurance Portability and Accountability Act. Such information may be accessed and
used only if necessary for the performance of one's official duties and only to persons
with a need-to-know. This information must be safeguarded and protected from inadvertent
disclosure.



             E          T              , date of birth         , residence address
                                                         , Arizona was interviewed in
         person at Starbucks                                  Tempe, Arizona. Also
         present was Assistant United States Attorney John Bostic. After being
         advised of the identity of the interviewers and the nature of the interview,
         T        provided the following information:

            T        was advised that the interview was voluntary and that lying
         could be prosecuted.

            T        first learned of Theranos on Facebook. A friend was director of
         a resource center that was adjacent to a homeless center and posted about
         Theranos on Facebook. The friend was excited about Theranos’ availability,
         especially the affordable screening.

            T        saw a couple of commercials for Theranos. She recalled being at
         her father’s house one day and seeing a TV commercial for Theranos.
         Theranos' advertisement promoted blood testing from a single drop of blood.
         The concept stood out and T        remembered wondered why everyone else
         required so much more blood. Elizabeth Holmes was on the cover of magazines.

            During the period T        used Theranos, she was in between insurance
         coverage and there was a significant price difference to use Theranos.
         T        had an annual physical with her primary care physician, Dr. Gerald
         Asin. During this annual check, T        picked the blood tests, which




    Investigation on    03/05/2020           at   Tempe, Arizona, United States (In Person)

    File #                                                                                                                    Date drafted    03/06/2020

    by   Adelaida Hernandez
   This document contains neither recommendations nor conclusions of the FBI. It is the property of the FBI and is loaned to your agency; it and its contents are not
   to be distributed outside your agency.
FD-302a (Rev. 5-8-10)       Case 5:18-cr-00258-EJD Document 442-8 Filed 07/10/20 Page 2 of 3

                                 7
Continuation of FD-302 of   (U) Interview of                            , On   03/05/2020   , Page   2 of 3




          included an HIV/AIDS screening with Theranos. The blood draw occurred in Dr.
          Asin’s office. T        was not sure if it was a vein draw or finger draw.
          T        did not have her blood drawn at Walgreens.

             When Dr. Asin told T        about the results, Dr. Asin’s immediate
          response was “this is wrong”. Dr. Asin knew T        for years and knew her
          lifestyle, so he did not think the positive test result was accurate.

             When T        learned she tested positive for HIV, it was “terrible” and
          “awful”. T        thought she was dying and recalled being emotional. Dr.
          Asin’s assurance (that the test results could not be accurate) did not make
          T        feel better.

             Since she was in between insurance, T        could not immediately afford
          to be retested. It was “awhile” before she could retest. During the period
          she was waiting to afford the testing, T        researched whether she had
          to report the test results to health officials. It was difficult to not know
          for sure during the period she was waiting on a retest.

                                               . The test results felt like they hung in the air
          for a while.

             Dr. Asin gave T        a copy of the test result, which looked like the
          ones shown to her [Agent’s note: The document was attached to the 1A
          hereto]. She received a copy of the results. During that period, T
          had a rental car and accidentally left the results in the trunk, which she
          realized when the rental car company called her about private personal items
          being left in the vehicle. The test results also impacted her family.
          T        told her mother and roommate.

             When T        could afford a retest, she did not consider going back to
          Theranos. The retest results were negative for any HIV/AIDs. Dr. Asin told
          T        to use a different lab. T        did not recall contact with
          Theranos over the test results.

             Later, A check was sent to T        from Theranos for reimbursement.
          T        remembered the documents saying something about not admitting
          wrongdoing. T        had paid out of pocket for the Theranos test, likely
          the same day of her visit in Dr. Asin’s office. The test was $40-$70.
          T        did not recall the specific amount of the price difference between
FD-302a (Rev. 5-8-10)       Case 5:18-cr-00258-EJD Document 442-8 Filed 07/10/20 Page 3 of 3



Continuation of FD-302 of   (U) Interview of                           , On   03/05/2020   , Page   3 of 3




          the Theranos test and other providers.

             T                 did not recall specifics about the evidence of the viral load in
          the test.

               T               did not recall the Walgreens partnership with Theranos.

             At the time she was tested, there was probably over a year gap between
          her last annual checkup. Lab tests have been performed before. T        did
          not have a false HIV/AIDS test either before or after Theranos’ error. She
          was not aware of other lab errors, personally, and had not been asked to re-
          do lab tests before (or after) the Theranos result. Accuracy of the blood
          test was very important to T        and she expected lab tests to be
          accurate. Lab tests were expected to, and should, be right.
